                                42 Filed 04/29/20 Page 1 of 2
Case 7:19-cr-00562-KMK Document 43
                                           42 Filed 04/29/20 Page 2 of 2
           Case 7:19-cr-00562-KMK Document 43




The application is granted. Without pre-judging the sentence
to be imposed in this case, the Court accepts Mr. Burke’s
argument that delaying the plea might prejudice Mr.
Stephenson’s ability to minimize his time in prison.
Therefore, the Court finds that the case should not be further
delayed because it might cause serious harm to the interests
of justice and therefore grants Mr. Stephenson’s request to
go forward with his guilty plea by way of video conference,
and if that is not available, by way of telephone conference.

So Ordered.




4/29/20
